United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3641
                                   ___________

Larry Wayne Jones,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Correctional Medical Services, Inc.;   *
Sandra Stratton, Health Services       *      [UNPUBLISHED]
Administrator, Varner Unit, ADC;       *
Donna Gordon, Director of Nursing,     *
Varner Unit, ADC,                      *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: November 30, 2009
                                Filed: December 3, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Larry Wayne Jones appeals the District Court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the
record, we agree with the District Court that there were no trialworthy issues on
Jones’s deliberate-indifference claims based on alleged delays in scheduling him for

      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
visits in the chronic-care clinic and in refilling his prescription medications.2 See Roe
v. Crawford, 514 F.3d 789, 793 (8th Cir.) (standard of review), cert. denied, 129 S. Ct.
109 (2008); see also Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005) (noting
that when an inmate bases his Eighth Amendment claim on delays in medical
treatment, he must offer verifying medical evidence establishing the detrimental effect
of those delays), cert. denied, 549 U.S. 927 (2006); Crossley v. Georgia-Pacific Corp.,
355 F.3d 1112, 1113 (8th Cir. 2004) (per curiam) (observing that the burden on a
party resisting summary judgment is to designate specific facts creating a trialworthy
controversy). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      2
        Jones has abandoned some claims, see Griffith v. City of Des Moines, 387 F.3d
733, 739 (8th Cir. 2004), and we decline to consider arguments and allegations he
raises for the first time on appeal, see Stone v. Harry, 364 F.3d 912, 914–15 (8th Cir.
2004).

                                          -2-